TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00253-CV



                                  Laurie Roberts, Appellant

                                               v.

                               John Edward Roberts, Appellee



    FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL
DISTRICT
    NO. A-00-1269-F, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Laurie Roberts has informed the Court that she no longer wishes to pursue

her appeal because the appeal is moot, and she has filed a motion to dismiss. We grant the motion

and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: November 22, 2006